DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of action dated 2/2/21 has been withdrawn.
The amendment dated 2/3/22 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thottethodi et al. (US pub 20150357306).
	With respect to claim 1, Thottethodi et al. teach an interposer for a microelectronic device assembly, comprising (see figs. 1-6 and associated text, particularly para 0015): 
a body 102, 202 extending in a plane and comprising a semiconductor material 102, 202 (para 0004); 
locations on a surface of the body for operably coupling multiple microelectronic devices 204, 206, 207 to circuitry 216,217 of the body; and 
within (within the upper or active surface of semiconductor material) the semiconductor material and adjacent an active surface thereof operably coupled to circuitry 222 extending to a location on the surface of the body for operably coupling a host device 212, 208 to the cache memory.  
With respect to claim 2, Thottethodi et al. teach the cache memory comprises SRAM.  
With respect to claim 3, Thottethodi et al. teach the cache memory is located under the location on the surface of the body for operably coupling a host device to the cache memory.  
With respect to claim 4, Thottethodi et al. teach the host device comprises a central processing unit (CPU), a graphics processing unit (GPU), a controller, or a system on a chip (SoC).  
With respect to claim 5, Thottethodi et al. teach at least one of the locations on the surface of the body is a location for operably coupling a microelectronic memory device to circuitry of the body communicating with the cache memory.  
With respect to claim 6, Thottethodi et al. teach the at least one of the locations for operably coupling a microelectronic memory device to circuitry of the body communicating with the cache memory comprises an interface circuitry (balls between 204 and 202) segment for the microelectronic memory device operably coupled to the circuitry of the body communicating with the cache memory.  
With respect to claim 7, Thottethodi et al. teach the semiconductor material is silicon. 
******************************************************************
10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thottethodi et al. (US pub 20150357306).
	With respect to claim 10, Thottethodi et al. teach a microelectronic device assembly, comprising (see figs. 1-6 and associated text, particularly para 0015): 
an interposer 102,202 comprising cache memory 205 (SRAM, para 0015) within semiconductor material and adjacent an active surface of the semiconductor material (para 0004); 
circuitry 216,217 of the interposer extending between and operably coupling at least one host device location and one or more memory device locations; 
a host device 212,208 operably coupled to the at least one host device location in communication with the cache memory; and 
a high bandwidth memory device 204,206, 207 operably coupled to each of the one or more memory device locations.  
With respect to claim 11, Thottethodi et al. teach the cache memory comprises SRAM and the SRAM is located at least partially under the at least one host device location.  
With respect to claim 13, Thottethodi et al. teach each of the one or more memory device locations comprises logic circuitry (inside 204, 206, 207) for interfacing with the high bandwidth memory device.  
With respect to claim 14, Thottethodi et al. teach the host device comprises a central processing unit (CPU), a graphics processing unit (GPU), a controller, or a system on a chip (SoC).  
  Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi et al. (US pub 20150357306).
With respect to claim 12, Thottethodi et al. fail to teach the high bandwidth memory device is either an HBM cube or an HMC.  
However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate an HBM cube or an HMC into the structure of Thottethodi et al. to achieve an assembly having HBM cube or HMC device with reduced number of interposer metal layers and improved work scalability. See para 0013.
******************************************************************

Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thottethodi et al. (US pub 20150357306) in combination with Kim et al. (US pub 20200111764).
	With respect to claim 17, Thottethodi et al. teach an electronic system, comprising (see figs. 1-6 and associated text, particularly para 0015): 
an interposer 102,202 including cache memory located within semiconductor material (para 0004) thereof adjacent an active surface of the semiconductor material; 
a processor 212,208 over the cache memory on a surface of the interposer and operably coupled to the cache memory; and

Thottethodi et al. teach at least one input device operably coupled to the processor through the interposer and at least one output device operably coupled to the processor through the interposer.    
Kim et al. teach at least one input device operably coupled to the processor through the interposer and at least one output device operably coupled to the processor through the interposer. See para 0053.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kim et al. into the device of Thottethodi et al. allow the transmission of input and output information to the processor.
With respect to claim 19, Thottethodi et al. teach the semiconductor material comprises silicon, and the silicon comprises a core of the interposer. See para 0004.
 With respect to claim 20, Thottethodi et al. teach at least some of the high bandwidth memory devices each comprise a stack of multiple DRAM die. See para 0015.

 Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814